Exhibit 10.1

 

This agreement (the Agreement”), effective the 30th day of November, 2004 the
(“Effective Date”), is made by and between Remote Knowledge, Inc., a Delaware
corporation with offices located at 16360 Park Ten Place, Suite 200, Houston, TX
77084 (“Remote Knowledge”) and D & J Marine Technologies, LLC, a Texas Limited
Liability Corporation, with offices located at 2025 Mission, Kemah, Texas 77565
(“DJMT”), for the appointment of DJMT as a non-exclusive authorized Remote
Knowledge distributor, for all products and services described within this
Agreement.

 

RECITALS

 

WHEREAS, Remote Knowledge is involved in the development, manufacture and
selling of remote tracking devices for marine vessels and related goods and
services and desires to increase the distribution of such products;

 

WHEREAS, DJMT desires to obtain rights to distribute and sell Remote Knowledge
products; and

 

WHEREAS, Remote Knowledge is willing to appoint DJMT as a distributor of its
products on the terms and conditions set forth herein and DJMT is willing to
accept such appointment.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the parties agree as follows:

 

1. DEFINITIONS

 

For the purpose of this Agreement, the following are defined terms:

 

1.1 “Remote Knowledge Product” means the Remote Knowledge product(s) described
in Schedule B, attached hereto, as such Schedule may be amended by Remote
Knowledge from time to time.

 

1.2 RK3000 means the RK3010s KIT, RK3050si KIT, and RK3051i KIT as more fully
described in Schedule B attached hereto, as such schedule may be amended by
Remote Knowledge from time to time

 

1.3 “RP” means Retail Partner

 

1.4 “Territory” means the geographic or market area identified in Schedule A,
Territory.

 

1.5 “Services” means the satellite, cellular or other subscription based
services that are available through the Remote Knowledge Product.

 

1.6 “Subscriber” means persons or entities that purchase Remote Knowledge
Product and Services for their own business or personal use.

 

2. APPOINTMENT

 

2.1 Remote Knowledge hereby appoints DJMT subject to the terms and conditions of
this Agreement, and DJMT hereby accepts such appointment as a distributor of the
Remote Knowledge Product for RP’s located in the Territory.

 

Remote Knowledge Confidential   Page 1   12/10/2004



--------------------------------------------------------------------------------

3. OBLIGATIONS and activities

 

3.1 During the Term of the Agreement, Remote Knowledge agrees to:

 

(a) Sell available Remote Knowledge Products to DJMT for resale to RP’s or
directly to Subscribers located in the Territory or subscribers with boats
located in the Territory;

 

(b) Make available to DJMT such merchandising programs as Remote Knowledge deems
necessary or desirable, which will aid in the promotion of the Remote Knowledge
Product;

 

(c) Make available to DJMT, as Remote Knowledge deems necessary or desirable,
sales aids and sales training materials, technical information, technical
support services, catalogs, and other promotional materials;

 

(d) Provide e-commerce support to the DJMT and RP’s, including a listing on
Remote Knowledge web site and hyperlinks to DJMT or RP’s web site if available.

 

(e) Provide Sales and Installation Training as well as technical support through
the Knowledge Central Call Center.

 

3.2 During the Term of the Agreement, DJMT agrees to:

 

(a) Purchase a minimum of 150 RK3000’s during the twelve months immediately
following the date of this Agreement providing the RK3000 products performs as
represented;

 

(b) Purchase all Remote Knowledge Product from Remote Knowledge at the
authorized printed prices, terms, and discounts as are offered by Remote
Knowledge from time to time (such current prices terms and discounts are set
forth on Schedule B), which shall be at least as favorable as offered to other
RP distributors under terms and conditions of similar agreements, and in
compliance with all other terms and conditions contained within this Agreement;

 

(c) Agree not to advertise any Remote Knowledge Products at less than the
published MAP (Minimum Advertised Price) as shown on Schedule B without the
expressed written consent of Remote Knowledge;

 

(d) Purchase Remote Knowledge Products for DJMT’s use exclusively for resale to
RP’s or for direct resale to Subscribers in the Territory;

 

(e) Use its reasonable efforts to actively promote, market, distribute, sell and
service the Remote Knowledge Products as specified on Schedule B attached
hereto.

 

(f) Not to disparage Remote Knowledge products to potential customers;

 

(g) Assist with, provide, and/or arrange for proper sale, and use of each
product sold and deliver all appropriate information, provided by Remote
Knowledge, necessary to assure that the purchaser has knowledge of proper,
installation, operation and use of the products;

 

Remote Knowledge Confidential   Page 2   12/10/2004



--------------------------------------------------------------------------------

(h) Offer Remote Knowledge Products for sale only in full compliance with all
rules and regulations of the Federal Trade Commission and all other regulatory
agencies, in compliance with Better Business Bureau practices, and in compliance
with Remote Knowledge’s policies for the resale of Remote Products, and only in
a manner which will enhance the image of the Remote Knowledge Products;

 

(i) Cause all appropriate DJMT sales personnel to review Remote Knowledge sales
training and product training materials;

 

(j) Make available to Remote Knowledge without cost any and all information
necessary to determine Remote Knowledge Product location and field inventory
levels;

 

(k) Pay Remote Knowledge for all purchases in strict accordance with Remote
Knowledge’s standard terms and conditions of sale;

 

(l) Inform Remote Knowledge immediately and in writing of any litigation or
claims involving Remote Knowledge Products where personal injury or property
damage is alleged;

 

(m) Make available to Remote Knowledge any information that may be requested
pertaining to the DJMT or RP’s sales, promotions, and financial condition;

 

(n) Have an electronic mail address and have the ability to access Remote
Knowledge’s private web site www.rkiq.com or other related website as offered by
Remote Knowledge in promotion of the Products.

 

(o) Create a hyperlink to Remote Knowledge’s web site www.rkiq.com or other
related website as offered by Remote Knowledge in promotion of the Products, on
DJMT or RP’s web site, if applicable;

 

(p) Hold Remote Knowledge harmless only to those claims arising out of or
occasioned by negligent, faulty or improper installation and/or repair of Remote
Knowledge Products by the DJMT and/or its agents and employees;

 

(q) Uphold the integrity and value of Remote Knowledge’s Products, Trade Name
and business practice to maintain a structure of profitability that does not
cause a negative impact on Remote Knowledge’s ability to grow its business; and,

 

(r) Obtain all governmental approvals necessary for shipment and sales of the
Remote Knowledge Product in the Territory and operate its business and sell the
Remote Knowledge Products in accordance with all applicable laws.

 

4. PURCHASE TERMS, PAYMENT AND CONDITIONS

 

4.1 The prices for Remote Knowledge Products purchased hereunder and fees for
customization and support services shall be those specified in Schedule B or
Remote Knowledge’s authorized printed prices, terms and discounts as are offered
from time to time. Prices do not include taxes, duties, license fees or other
charges now or hereafter levied or assessed by any governmental authority
applicable to the Remote Knowledge Products or by reason of or in connection
with this Agreement. Any such taxes, duties, license fees, or other charges,
other than taxes payable on Remote Knowledge’s net income that Remote Knowledge
may be required to collect

 

Remote Knowledge Confidential   Page 3   12/10/2004



--------------------------------------------------------------------------------

or pay with respect to the sale, delivery or use of any of the Remote Knowledge
Products shall be added to the price of the Remote Knowledge Products. All
amounts due from DJMT under this Agreement shall be payable within 30 days of
invoice date, except the first order of ten RK3000’s shall be payable within 90
days of invoice. All amounts due and payable hereunder shall be secured by the
personal guarantees of Mr. James M. Westerfield and Mr. Richard A. Johnston.

 

4.2 All payments must be in U.S. dollars at Remote Knowledge’s office as
specified on the invoice. Late payments will bear interest at the rate of 1 1/2%
per month, or, if lower, the maximum rate allowed by law. In addition, if DJMT
fails to make any payments when due, Remote Knowledge shall have the right to
suspend performance of all or certain other outstanding purchases even if
already accepted, until payment is made.

 

4.3 All DJMT orders for Remote Knowledge Products shall be in the form of a
written or electronic purchase order sent to Remote Knowledge at the location
designated by Remote Knowledge.

 

4.4 No order shall be binding upon Remote Knowledge until accepted in writing or
electronically by Remote Knowledge, and Remote Knowledge shall have no liability
to DJMT with respect to purchase orders that are not accepted. All purchases of
Remote Knowledge Products by DJMT from Remote Knowledge during the Term of this
Agreement shall be subject to the terms and conditions of this Agreement. DJMT
agrees that if there are any inconsistent and conflicting terms and conditions
in any purchase order or other written correspondence from DJMT with this
Agreement then the terms of this Agreement shall prevail.

 

4.5 Remote Knowledge Products are to be delivered F.O.B. Houston, TX, or as
provided on a purchase order. Remote Knowledge will not accept any purchase
orders or other delivery instructions specifying shipment to a destination
outside the Territory without prior written consent of Remote Knowledge. DJMT
shall not ship Remote Knowledge Products outside the U.S. without prior written
consent of Remote Knowledge. DJMT shall bear all transportation and required
insurance expenses. Shipments will be freight collect unless otherwise agreed by
Remote Knowledge. All Remote Knowledge Products are packaged and shipped in
accordance with guidelines outlined within the Marine Industry Supply Chain
Standards document dated October 2003 as published by the NMMA (National Marine
Manufacturers Association).

 

4.6 DJMT shall have a reasonable time, not to exceed ten (10) days from date of
receipt of Remote Knowledge Products, to inspect such Remote Knowledge Products.
Failure to give written notice to Remote Knowledge of intent to return Remote
Knowledge Products due to particular deficiencies discovered during inspection
within such ten (10) day period will result in DJMT’s being deemed to have
accepted such Remote Knowledge Products; provided however, this Section 4.6
shall not effect or lessen in any way Remote Knowledge’s product warranties set
forth in Exhibit D hereto.

 

4.7 Remote Knowledge will use commercially reasonable efforts to deliver Remote
Knowledge Products within 90 days of acceptance of purchase order. Remote
Knowledge shall not be liable for any loss, damage, or expense (consequential or
otherwise) incurred by DJMT if Remote Knowledge fails to meet delivery

 

Remote Knowledge Confidential   Page 4   12/10/2004



--------------------------------------------------------------------------------

dates because of unavailable production or other delays. In the event of Remote
Knowledge Product shortages, Remote Knowledge will supply its customers on a pro
rata basis based on the volume of pending orders. Remote Knowledge may deliver
the Remote Knowledge Products in installments. Remote Knowledge Products held
for DJMT by any party or person is at DJMT’s sole risk and expense. Any
deliveries extending beyond 90 days of acceptance of orders shall extend the
date by which DJMT must meet the minimum purchase quantity set forth in Section
3.2(a). Any deliveries not made within 180 days of acceptance shall reduce the
minimum purchase quantities set forth in Section 3.2(a).

 

4.8 Purchases by DJMT shall always be governed by the terms and conditions of
sale outlined on the Remote Knowledge Products Price Lists in effect on the date
of purchase. This Agreement’s terms and conditions of sale will prevail over any
terms set forth in any purchase order or other document sent by DJMT.

 

4.9 Special prices or terms that may be offered by Remote Knowledge from time to
time shall not constitute a waiver of this policy or establish a precedent. At
the conclusion of a special promotion, prices and terms shall revert to the most
currently published Remote Knowledge Products Price List.

 

4.10 Prices and terms shall be subject to revision from time-to-time by Remote
Knowledge and such changes shall be effective on the date that Remote Knowledge
gives notice of such price change.

 

4.11 Remote Knowledge may refuse to accept any order, which Remote Knowledge
determines in good faith to be detrimental to its best interests.

 

4.12 As security for payment and performance of all of DJMT’s debts, obligations
and liabilities to Remote Knowledge, whether arising previously,
contemporaneously or hereafter, DJMT hereby grants to Remote Knowledge a first
priority security interest in all Remote Knowledge Products now owned or
hereafter acquired by DJMT, and in all proceeds of any of the foregoing. In any
jurisdiction so permitting, a carbon photographic or other reproduction of this
Agreement shall be sufficient as a financing statement. In addition, however,
DJMT shall take any action reasonably deemed advisable by Remote Knowledge to
establish, perfect or continue perfected said security interest; and by and in
consideration of this Agreement the DJMT hereby irrevocably appoints each
officer of Remote Knowledge as its attorney-in-fact for the limited purpose of
executing a financing statement or similar document to implement this provision.
This authority shall continue for the Term of this Agreement and for a term of
six months following termination of this Agreement.

 

5. REMOTE KNOWLEDGE PROPRIETARY RIGHTS

 

5.1 Ownership of Remote Knowledge Product. DJMT acknowledges that the Remote
Knowledge Product contains confidential and proprietary information and trade
secrets (“Proprietary Rights”) belonging to Remote Knowledge and its licensors,
and that title and ownership rights to the Remote Knowledge Product and the
Proprietary Rights therein shall at all times remain exclusively with Remote
Knowledge and its licensors, as the case may be. DJMT’s rights to the Remote
Knowledge Product are strictly limited to those specifically

 

Remote Knowledge Confidential   Page 5   12/10/2004



--------------------------------------------------------------------------------

granted in this Agreement. DJMT shall not remove or alter any designations,
labels and marks on the Remote Knowledge Product. DJMT shall not alter or remove
any documentation that accompanies the Remote Knowledge Product.

 

5.2 Software. DJMT further acknowledges that the Remote Knowledge Product
contains computer programs and instructions (“Software”), and that such Software
is proprietary to Remote Knowledge and that title to the Software shall at all
times remain with Remote Knowledge. The Software and Remote Knowledge’s
Proprietary Rights therein are protected by U.S. Copyright law and under
international conventions. DJMT understands that the Software is licensed and
not sold. DJMT shall not decompile, disassemble, decrypt, extract or reverse
engineer the Software in the Remote Knowledge Product for any purpose. Except as
otherwise provided in this Agreement, DJMT shall not alter, modify or change the
Remote Knowledge Product, not create derivative works based on the Remote
Knowledge Product. DJMT further agrees to take reasonable steps to protect
Remote Knowledge’s Proprietary Rights in the Remote Knowledge Product. DJMT
shall distribute the Remote Knowledge Product, under terms and conditions no
less restrictive than the Subscriber Service Agreement.

 

5.3 Trademarks. The trademarks, service marks, trade names, logos, or other
words or symbols listed on Schedule C, attached, are marks that identify or are
associated with the Remote Knowledge Product or the business of Remote Knowledge
(“Marks”). The Marks shall at all times remain the exclusive property of Remote
Knowledge and its licensors. Remote Knowledge hereby grants to DJMT a
non-exclusive, non-transferable, non-sub licensable, royalty-free right and
license in the Territory to use the Marks in connection with the promotion and
sale of the Remote Knowledge Product during the Term of this Agreement.

 

5.4 Use of Marks. DJMT shall use the Marks only as they appear on the products,
promotional materials and packaging elements furnished by Remote Knowledge to
DJMT. DJMT shall not use any other marks or trade names in connection with the
marketing of the Remote Knowledge Products. Any use of the Marks in any medium
by DJMT will be subject to prior review and approval of Remote Knowledge and
must conform to the prevailing Remote Knowledge policies relating to the use of
the Marks. Remote Knowledge may revoke the right to use the Marks at any time.
DJMT may refer to itself, in connection with exercising its rights under this
Agreement, as a “Remote Knowledge Authorized Dealer” but solely in connection
with the promotion, marketing, distribution, sale and servicing of the Remote
Knowledge Product and only during the Term of this Agreement. Unless otherwise
provided in this Agreement, the Marks may only be used to identify the Remote
Knowledge Product and will not be used in combination with any trademarks,
service marks, trade names, logos, or other words or symbols identifying or
associated with the business of DJMT.

 

5.5 Ownership of Trademarks. DJMT agrees and acknowledges Remote Knowledge’s
right and interest in the Marks and agrees that DJMT will not do anything to
impair those proprietary rights or seek to acquire or register any rights in the
Marks or use any trademarks, service marks, trade names, logos, or other words
or symbols that are confusingly similar to the Marks in any language. DJMT
acknowledges that its use of

 

Remote Knowledge Confidential   Page 6   12/10/2004



--------------------------------------------------------------------------------

the Marks shall not create in DJMT any right, title or interest in the Marks and
that all use of the Mark and the goodwill symbolized by and connected with such
use of the Marks shall inure to the benefit of Remote Knowledge or its
licensors, as appropriate. DJMT agrees to provide reasonable assistance to
Remote Knowledge in securing and maintaining the goodwill of Remote Knowledge in
the Marks and in the protection thereof.

 

6. CONFIDENTIAL INFORMATION

 

6.1 Remote Knowledge and DJMT may from time to time disclose to the other party
confidential information relating to their respective business and affairs
(“Confidential Information”). Confidential Information shall be clearly
designated in writing as confidential, or if verbally disclosed, identified at
the time of disclosure as being confidential. The term “Confidential
Information” when used herein means and includes all know-how, designs, data
sheets, sales and technical bulletins, and such other information, whether or
not reduced to writing, relating to the design, manufacture, use, and service of
the Remote Knowledge Products, as well as any other confidential information
relating to the business of Remote Knowledge that may be divulged to DJMT or by
DJMT to Remote Knowledge in the course of their performance of this Agreement
and that is not generally known in the trade. DJMT and Remote Knowledge each
agree that it shall not disclose the Confidential Information of the other to
any third party without the express written consent of the other party, that it
shall take reasonable measures to prevent any unauthorized disclosure by its
employees, agents, contractors or consultants, that it shall not make use of any
such Confidential Information other than for performance of this Agreement, and
that it shall use at least the same degree of care to avoid disclosure of
Confidential Information as it uses with respect to its own Confidential
Information. Confidential Information does not include: (a) information
generally available to or known to the public through no fault of the receiving
party; (b) information known to the recipient prior to the Effective Date of the
Agreement; (c) information independently developed by the recipient outside the
scope of this Agreement and without the use of or reliance on the disclosing
party’s Confidential Information; or (d) information lawfully disclosed by a
third party. The obligations set forth in this Section shall survive termination
of this Agreement.

 

7. RETURNS AND WARRANTIES

 

7.1 Prior to any merchandise return to Remote Knowledge, DJMT is obliged to
perform a physical inspection of the parts to be returned. DJMT must contact
Remote Knowledge via phone, (or preferably) fax or email to obtain a Return
Authorization Number (RA#) before any material is to be returned. When
requesting a RA#, DJMT should supply vendors with: Date of Return Request,
Remote Knowledge model number, descriptions, return quantity requested, reason
for return, original PO # if available (or a recent PO when purchased) and unit
cost. After receipt of RA#, Customer may return merchandise to Vendor. DJMT is
responsible for packing Merchandise to prevent (possible additional) damage.
Shipment must be marked with the RA#. DJMT must include a copy of the RA form
with the shipment and any provided shipping labels used. DJMT should include a
memo with the shipment indicating the RA# and all pertinent information about
the shipment. Unless otherwise agreed upon, all Remote Knowledge Product should
be shipped the most economical way and insured against shipping damage.

 

Remote Knowledge Confidential   Page 7   12/10/2004



--------------------------------------------------------------------------------

7.2 Remote Knowledge warrants the Remote Knowledge Product pursuant to Remote
Knowledge’s standard warranties as set forth in Schedule D hereto.

 

7.3 Beginning on the date the Remote Knowledge Product is delivered to DJMT,
Remote Knowledge shall pass through to DJMT, the warranty on the Remote
Knowledge Product as provided in Schedule D. DJMT is not authorized to pass on
any greater warranty to its customers or to make any commitment on Remote
Knowledge’s behalf, whether written or oral.

 

7.4 DJMT acknowledges that the warranties as provided herein are personal to
DJMT and that such warranties may be enforced against Remote Knowledge only by
DJMT, and not by any third party.

 

7.5 All warranty claims shall be made by DJMT promptly in writing and shall
state the nature and details of the claim, the date the cause of the claim was
first observed and the serial number of the Remote Knowledge Product concerned.
All such claims must be received no later than thirty (30) days after the
expiration of the warranty period as provided in Remote Knowledge’s standard
warranty agreement, Schedule D hereto. All claims made hereunder shall be
submitted to Remote Knowledge as provided in Section 11.8, Notices.

 

7.6 DJMT’s sole remedy for breach of the warranty shall be those set forth in
Schedule D. DJMT must receive a return authorization number from Remote
Knowledge before returning any defective Remote Knowledge Product. Shipping
costs for the return of any defective Remote Knowledge Product shall be paid by
Remote Knowledge. Remote Knowledge shall use its best efforts to repair or
replace the defective Remote Knowledge Product within twenty (20) business days
from such date received by Remote Knowledge. In no event shall Remote Knowledge
be liable for costs of procurement of substitute goods by DJMT or loss of
profits.

 

7.7 REMOTE KNOWLEDGE SHALL HAVE NO OBLIGATION TO DJMT UNDER THIS SECTION 7 IF
THE ALLEGED DEFECT IN THE REMOTE KNOWLEDGE PRODUCT DOES NOT EXIST OR WAS CAUSED
BY DJMT’S OR A THIRD PERSON’S MISUSE, NEGLECT, IMPROPER INSTALLATION, TESTING,
UNAUTHORIZED ATTEMPTS TO REPAIR, OR ANY OTHER CAUSE BEYOND THE RANGE OF THE
INTENDED USE, OR BY ACCIDENT, FIRE, LIGHTNING OR OTHER HAZARD. FURTHER, REMOTE
KNOWLEDGE SHALL HAVE NO OBLIGATION TO DJMT UNDER THIS SECTION 7 IF THE REMOTE
KNOWLEDGE PRODUCT HAS BEEN MODIFIED IN ANY MANNER OR IS USED OR COMBINED WITH
ANY OTHER PRODUCT OR PROGRAM NOT SUPPLIED BY REMOTE KNOWLEDGE OR WITHOUT THE
PRIOR WRITTEN CONSENT OF REMOTE KNOWLEDGE. WARRANTY SHALL BE VOIDED IF USED IN
INDUSTRIAL APPLICATIONS.

 

8. LIMITATION OF LIABILITY

 

8.1 Force Majeure. Notwithstanding any other provisions of this Agreement, no
party shall be liable to the other, or deemed to be in default, for any delay or
failure in performing any obligations set forth in this Agreement if such
failure results directly or indirectly from any cause beyond the reasonable
control of the party.

 

Remote Knowledge Confidential   Page 8   12/10/2004



--------------------------------------------------------------------------------

(“Force Majeure”). Force Majeure include national disasters, acts of God,
strikes, lockouts, riots, acts of war, earthquakes, floods, and fire, but
expressly do not include the inability to meet financial obligations. Upon
giving notice to the other party, a party affected by an event of Force Majeure
shall be released without any liability on its part from the performance of its
obligations under this Agreement, except for any obligations to pay any amounts
due and owing hereunder, but only to the extent and only for the period that its
performance of such obligations is prevented by the event of Force Majeure.
During the period that the performance by one of the parties of its obligations
under this Agreement has been suspended by reason of an event of Force Majeure,
the other party may likewise suspend performance of all or part of its
obligations hereunder to the extent that such suspension is commercially
reasonable.

 

8.2 Delay. Remote Knowledge shall not be liable for any loss or damage caused by
delay in furnishing Remote Knowledge Products, or any other performance under or
pursuant to this Agreement.

 

8.3 Sole Remedies. THE SOLE AND EXCLUSIVE REMEDIES FOR BREACH OF ANY AND ALL
WARRANTIES AND THE SOLE REMEDIES FOR REMOTE KNOWLEDGE’S LIABILITY OF ANY KIND
WITH RESPECT TO THE REMOTE KNOWLEDGE PRODUCTS AND ALL OTHER PERFORMANCE UNDER
THIS AGREEMENT SHALL BE LIMITED TO THE REMEDIES PROVIDED IN SECTION 7 OF THIS
AGREEMENT.

 

8.4 Consequential Damages. EXCEPT FOR INDEMNIFICATION OBLIGATIONS UNDER SECTION
9, REMOTE KNOWLEDGE SHALL IN NO EVENT BE LIABLE TO DJMT NOR SHALL DJMT IN NO
EVENT BE LIABLE TO REMOTE KNOWLEDGE FOR LOSS OF PROFITS, OR SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES, INCLUDING COSTS OR LEGAL
EXPENSES, IN CONNECTION WITH THE SUPPLY, USE, OR PERFORMANCE OF THE REMOTE
KNOWLEDGE PRODUCT.

 

9. INDEMNIFICATION

 

9.1 Indemnification by Remote Knowledge. Remote Knowledge shall indemnify,
defend and hold DJMT harmless from and against any suits, actions, losses,
damages and other reasonable expenses arising out of or in connection with any
third party claim that the Remote Knowledge Product, as supplied to DJMT,
infringes or misappropriates any United States patent, copyright, trademark,
trade secret or other proprietary right of a third party; provided, DJMT
promptly notifies Remote Knowledge of such claim and gives Remote Knowledge sole
control over the defense or settlement of the claim. Remote Knowledge will have
no liability under this Section 9 for any infringement claim based upon: (i) the
use or combination of Remote Knowledge Product with materials not provided by
Remote Knowledge, if the claims would have been avoided if such materials had
not been used or combined; (ii) the use or combination of Remote Knowledge
Product with components or software which were not purchased from or recommended
by Remote Knowledge, if the claims would have been avoided if such components or
other software had not been used or combined; and (iii) any use of an altered
version of Remote Knowledge Product or Remote Knowledge Product documentation,
if the claims would have been avoided if such Remote Knowledge Product or Remote
Knowledge Product documentation had not been altered.

 

Remote Knowledge Confidential   Page 9   12/10/2004



--------------------------------------------------------------------------------

9.2 Remote Knowledge’s Options In Event of Injunction. If DJMT’s use of the
Remote Knowledge Product is prevented by an injunction or court order because of
any claim of infringement as described in Subsection 9.1, Remote Knowledge
shall, at its option and expense, either (a) replace or modify the Remote
Knowledge Product so that it is no longer subject to a claim of infringement; or
(b) procure for DJMT’s benefit the right to use the Remote Knowledge Product; or
(c) require the return of the affected Remote Knowledge Product and provide a
refund of the purchase price. SECTIONS 9.1 AND 9.2 STATE THE ENTIRE
RESPONSIBILITY OF REMOTE KNOWLEDGE CONCERNING INFRINGEMENT INDEMNIFICATION.

 

9.3 Indemnification by DJMT. DJMT shall indemnify, defend and hold harmless
Remote Knowledge from and against any suits, actions, losses, damages and other
reasonable expenses arising out of or in connection with any third party claim
related to or resulting from (a) any unauthorized representations or warranties
given by DJMT to RP or Subscribers; (b) DJMT’s breach of or performance or
non-performance under this Agreement or (c) any negligence or intentional
misconduct of DJMT, provided Remote Knowledge promptly notifies DJMT of such
claim and gives DJMT control over the defense or settlement of the claim.

 

10. TERM AND TERMINATION

 

10.1 Term. The initial term of this Agreement shall commence on the Effective
Date and, unless terminated by either party as set forth in this Agreement,
shall continue in force for one (1) year from such date (the “Initial Term”).
Thereafter, the Agreement will automatically renew for additional one (1) year
periods (each a “Renewal Term”), unless sooner terminated as set forth in this
Agreement. The Initial Term and the Renewal Term are collectively referred to in
this Agreement as the “Term.”

 

10.2 Termination by Remote knowledge. Remote Knowledge may terminate this
Agreement after the Initial Term by giving DJMT thirty (30) days notice in
writing.

 

10.3 Termination for Cause. Either party (the “Terminating Party”) may
immediately terminate this Agreement or suspend any rights granted hereunder in
the event that the other party: (a) breaches any material term of this Agreement
including the obligation to pay amounts due or failure to purchase the minimum
quantities under this Agreement and such breach is not cured within thirty (30)
days after notice from the Terminating Party; provided, however, this Agreement
shall be subject to termination effective immediately upon written notice if RKD
breaches its obligations under Section 5 or Section 6; or (b) merges or becomes
amalgamated with another firm, person or corporation with which the Terminating
Party in its sole opinion deems itself to be in competition; or (c) initiates or
has initiated against it an insolvency, receivership, or bankruptcy proceeding,
or becomes insolvent, or allows an assignment for the benefit of creditors or
ceases to carry on business on a regular basis.

 

10.4 Return of Materials. On expiration or termination, each party shall
promptly remit to the other all unpaid monies due under this Agreement. Each
party agrees to return to the other party or destroy all copies of the other
party’s Confidential Information in its possession and provide a certificate
from an officer of the party to that effect.

 

Remote Knowledge Confidential   Page 10   12/10/2004



--------------------------------------------------------------------------------

10.5 Cancellation of Orders After Termination. Remote Knowledge shall have the
right, at its sole option, to cancel any or all accepted orders which provide
for delivery after the effective date of termination of this Agreement. Remote
Knowledge shall exercise its option under this subsection by so notifying DJMT
in writing no later than thirty (30) days after the effective date of
termination.

 

10.6 Repurchase of Orders After Termination. Remote Knowledge shall have the
right, at its sole option, to repurchase any part or all of DJMT’s inventory of
Remote Knowledge Products as of the termination date, at Remote Knowledge’s
invoiced fees for such Remote Knowledge Products, plus freight to the original
FOB point. DJMT shall return all copies of any documentation in DJMT’s
possession for such repurchased Remote Knowledge Products. Remote Knowledge
shall exercise its option under this subsection by so notifying DJMT in writing
no later than thirty (30) days after the effective date of termination.

 

10.7 The obligations set forth in Sections 5–11 shall survive termination of
this Agreement.

 

11. GENERAL PROVISIONS

 

11.1 Schedules. The attached Schedules, as such schedules may be amended by
Remote Knowledge from time to time, are hereby incorporated into and form part
of this Agreement

 

11.2 Records. DJMT shall maintain complete records regarding the fees owed to
Remote Knowledge under this Agreement during the Term and for at least three (3)
years after termination. Remote Knowledge shall have the right to examine DJMT’s
relevant books and or records to verify DJMT’s fulfillment of its obligations
under this Agreement.

 

11.3 Relationship of Parties. DJMT is an independent contractor and the parties
are not agents or legal representatives of each other and have no power of
attorney to represent, act for, bind or commit each other except as described in
this Agreement. Neither execution nor performance of this Agreement shall be
construed to have established any joint venture or partnership between Remote
Knowledge and DJMT.

 

11.4 No Waiver of Rights. No delay or failure in exercising any right hereunder
and no partial or single exercise thereof shall be deemed to constitute a waiver
of such right or any other rights hereunder. No consent to a breach of any
express or implied term of this Agreement shall constitute a consent to any
subsequent breach.

 

11.5 Severability. In the event that any provision of this Agreement shall not
be enforceable, the remainder of this Agreement shall remain in full force and
effect.

 

11.6 No Assignment by DJMT. DJMT agrees that it shall not have the right to
assign this Agreement or its rights under this Agreement without the prior
written consent of Remote Knowledge. The acquisition of DJMT or the business or
assets relating to the Remote Knowledge Product, by way of transfer of shares or
assets or otherwise, shall be deemed an “assignment” for the purposes of this
Agreement. Remote Knowledge may assign this Agreement without the prior consent
of DJMT.

 

Remote Knowledge Confidential   Page 11   12/10/2004



--------------------------------------------------------------------------------

11.7 Governing Law. This Agreement and any matter relating thereto shall be
governed, construed and interpreted in accordance with the laws of Texas,
without regard to its conflict of laws principles.

 

11.8 Notices. Any notices, requests or demands shall be in writing and delivered
or mailed to the other party at the address written on the front page of this
Agreement. All notices shall be sent either by registered or certified mail,
postage prepaid, or by facsimile transmission with answerback. In the case of
notices to Remote Knowledge, notice may be sent electronically to one of the
email addresses listed in the “Contact Us” section of the www.rkiq.com or other
related web site as offered by Remote Knowledge. The date of mailing of any
notice hereunder shall be deemed the date on which such notice has been given.

 

11.9 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between DJMT and Remote Knowledge with respect to
the marketing, demonstration and distribution of Remote Knowledge Products and
supersedes all negotiations, commitments, and understandings, both verbal and
written, with respect thereto. No modifications, additions, or amendments to the
terms of this Agreement shall be effective unless in writing and signed by the
duly authorized representatives of DJMT and Remote Knowledge.

 

IN WITNESS WHEREOF, THE AUTHORIZED REPRESENTATIVES OF REMOTE KNOWLEDGE AND RKD
HAVE EXECUTED THIS AGREEMENT AS OF THE DATE FIRST WRITTEN ABOVE.

 

REMOTE KNOWLEDGE INC.  

 

--------------------------------------------------------------------------------

By:  

/s/ Rick Canada

--------------------------------------------------------------------------------

  By:  

/s/    James M. Westerfield

--------------------------------------------------------------------------------

Name:   Rick Canada   Name:  

James M. Westerfield

--------------------------------------------------------------------------------

Title   Regional Sales Manager   Title:  

 

--------------------------------------------------------------------------------

        Individual as to Section 4.1:        

/s/    Richard A. Johnston

--------------------------------------------------------------------------------

  12/6/04         Richard A. Johnston            

/s/    James M. Westerfield

--------------------------------------------------------------------------------

  12/6/04         James M. Westerfield    

 

This portion to be completed by REMOTE KNOWLEDGE:

 

Application approved by:

 

Rick Canada

--------------------------------------------------------------------------------

 

12/6/04

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   

Regional Sales Manager

  Date  

Initials (indicating that other accounts in

area have been notified)

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       

Vice President Recreational Sales Group

  Date    

 

Remote Knowledge Confidential   Page 12   12/10/2004



--------------------------------------------------------------------------------

SCHEDULE A

 

TERRITORY:

 

For a period of one hundred twenty (180) days from the date of this agreement
(“the Initial Period”), Remote Knowledge, Inc. agrees to allow DJMT on an
exclusive basis to market and sell Remote Knowledge Products in the geographic
area which lies within the area bounded on the North by those counties through
which Interstate 10 runs from Bexar County on the West to Orange County on the
East, and bounded on the West by those counties through which Interstate 37 runs
from Bexar County on the North to Nueces County on the South plus Kleberg,
Kennedy, Willacy and Cameron Counties. After the Initial Period, Remote
Knowledge, in its sole discretion, will determine if the territory has
sufficient sales volume to allow DJMT to continue to hold the Territory in an
exclusive capacity. It is further agreed, that if the exclusive Territory is
terminated it shall not relieve DJMT of the obligation to purchase 150 RK3000’s.

 

At the end of the Initial Period, if Remote Knowledge does not cancel DJMT’s
exclusive territory under the Agreement and if DJMT increases its minimum
purchase obligations under Section 3.2(a) by at least 101 more RK3000’s, then
they shall receive the lower price reflected on Schedule B for such quantities
of RK3000’s previously shipped as a credit against the next shipment made.

 

In addition, if Remote Knowledge does not cancel DJMT’s exclusive territory
under the Agreement, then from that date forward DJMT shall be paid 5% of the
net revenue from Services after sales, other taxes and licenses, etc. are
deducted which Remote Knowledge receives from all RK3000’s sold under this
Agreement regardless of date sold.

 

Remote Knowledge Confidential   Page 13   12/10/2004